NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-50429

                Plaintiff-Appellee,             D.C. No. 3:18-cr-03160-LAB-1

 v.
                                                MEMORANDUM*
GUADALUPE BELTRAN-ARAIZA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                            Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      Guadalupe Beltran-Araiza appeals from the district court’s judgment and

challenges the 48-month sentence imposed following his guilty-plea conviction for

attempted reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Beltran-Araiza argues that his sentence is substantively unreasonable in light

of his familial obligations, his employment history, the allegedly non-violent

nature of his criminal history, and his expectation that he would receive a more

substantial fast-track departure. The district court did not abuse its discretion. See

Gall v. United States, 552 U.S. 38, 51 (2007). The sentence is substantively

reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of

the circumstances, including Beltran-Araiza’s significant criminal and immigration

history and his failure to be deterred by prior sentences for illegal reentry. See

United States v. Rosales-Gonzales, 801 F.3d 1177, 1184 (9th Cir. 2015).

Moreover, Beltran-Araiza has not shown that his sentence creates an unwarranted

sentencing disparity with any similarly situated defendant. See United States v.

Carter, 560 F.3d 1107, 1121 (9th Cir. 2009).

      AFFIRMED.




                                          2                                     18-50429